Name: 79/1062/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 10 December 1979 opening tariff preferences for certain steel products originating in developing countries
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-24

 Avis juridique important|41979D106279/1062/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 10 December 1979 opening tariff preferences for certain steel products originating in developing countries Official Journal L 328 , 24/12/1979 P. 0140 - 0147++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 10 DECEMBER 1979 OPENING TARIFF PREFERENCES FOR CERTAIN STEEL PRODUCTS ORIGINATING IN DEVELOPING COUNTRIES ( 79/1062/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . FROM 1 JANUARY TO 31 DECEMBER 1980 , THE DUTIES APPLICABLE IN THE COMMUNITY TO THE IMPORTS OF THE PRODUCTS LISTED IN ANNEX A SHALL BE COMPLETELY SUSPENDED , SUBJECT TO THE PROVISIONS OF ARTICLE 2 . 2 . THIS SUSPENSION SHALL BE ENJOYED SOLELY BY PRODUCTS ORIGINATING IN THE COUNTRIES AND TERRITORIES LISTED IN ANNEX B . FOR THE PURPOSES OF THE APPLICATION OF THIS DECISION THE CONCEPT OF ORIGINATING PRODUCTS SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 14 OF COUNCIL REGULATION ( EEC ) NO 802/68 OF 27 JUNE 1968 ON THE COMMON DEFINITION OF THE CONCEPT OF THE ORIGIN OF GOODS ( 1 ) . 3 . SUBJECT TO ARTICLE 2 , THIS SUSPENSION SHALL BE GRANTED GENERALLY UP TO THE LIMIT OF A CEILING EQUAL TO THE AMOUNT OBTAINED , IN RESPECT OF EACH CATEGORY OF PRODUCTS , BY ADDING TOGETHER , IN EUROPEAN UNITS OF ACCOUNT , THE VALUE FOR 1977 OF CIF IMPORTS OF THE PRODUCTS CONCERNED TO THE COMMUNITY FROM THE COUNTRIES AND TERRITORIES ENJOYING THESE ARRANGEMENTS , EXCLUDING THOSE ALREADY ENJOYING VARIOUS PREFERENTIAL TARIFF ARRANGEMENTS GRANTED BY THE NINE MEMBER STATES OF THE COMMUNITY , AND 5 % OF THE VALUE OF CIF IMPORTS IN 1977 FROM OTHER COUNTRIES AND FROM THE COUNTRIES AND TERRITORIES ALREADY ENJOYING SUCH ARRANGEMENTS . FOR THE PARTICULAR PURPOSE OF THE ABOVEMENTIONED CALCULATIONS , ALL STATISTICAL DATA ARE TO BE CONSIDERED AS BEING EXPRESSED IN EUROPEAN UNITS OF ACCOUNT OF THE COMMON CUSTOMS TARIFF . IMPORTS ALREADY ENJOYING EXEMPTION FROM CUSTOMS DUTIES UNDER SUCH ARRANGEMENTS SHALL NOT BE CHARGED AGAINST THE AFOREMENTIONED CEILING . 4 . SUBJECT TO ARTICLE 2 , WITHIN EACH CEILING THUS CALCULATED , CHARGES OF PRODUCTS ORIGINATING IN ANY ONE OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX B SHOULD NOT EXCEED A MAXIMUM AMOUNT EQUIVALENT TO 50 % OF THIS CEILING , EXCEPT FOR THE SPECIFIC CASES INDICATED IN ANNEX A . 5 . ANY AMENDMENT TO ANNEX B , IN PARTICULAR BY THE ADDITION OF NEW COUNTRIES OR TERRITORIES ENJOYING TARIFF PREFERENCES , MAY ENTAIL A CORRESPONDING ADJUSTMENT TO THE CEILINGS AND MAXIMUM AMOUNTS REFERRED TO IN PARAGRAPHS 3 AND 4 . ARTICLE 2 1 . AS SOON AS THE CEILINGS CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 1 ( 3 ) WHICH ARE LAID DOWN FOR COMMUNITY IMPORTS OF PRODUCTS ORIGINATING IN ALL OF THE COUNTRIES AND TERRITORIES REFERRED TO IN ARTICLE 1 ( 2 ) ARE REACHED AT COMMUNITY LEVEL , THE MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , RE-INTRODUCE THE LEVYING OF THE CORRESPONDING DUTIES ON IMPORTS OF THE PRODUCTS IN QUESTION FROM ALL THE COUNTRIES AND TERRITORIES LISTED IN ANNEX B UNTIL THE END OF THE PERIOD REFERRED TO IN ARTICLE 1 ( 1 ) . 2 . AS SOON AS THE MAXIMUM AMOUNTS CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 1 ( 4 ) WHICH ARE LAID DOWN FOR THE COMMUNITY IMPORTS OF PRODUCTS ORIGINATING IN EACH OF THE COUNTRIES AND TERRITORIES REFERRED TO IN ARTICLE 1 ( 2 ) AND ( 3 ) ARE REACHED FOR ANY ONE OF THESE COUNTRIES OR TERRITORIES AND COMMUNITY LEVEL , THE MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY OF THEM OR OF THE COMMISSION AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , RE-INTRODUCE THE LEVYING OF THE CORRESPONDING DUTIES ON IMPORTS OF THE PRODUCTS IN QUESTION FROM THE COUNTRY OR TERRITORY LISTED IN ANNEX B UNTIL THE END OF THE PERIOD REFERRED TO IN ARTICLE 1 ( 1 ) . 3 . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR RE-INTRODUCING NORMAL CUSTOMS DUTIES , IN PARTICULAR , BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 4 . HOWEVER , PARAGRAPHS 1 , 2 AND 3 SHALL NOT APPLY TO THE IMPORTS IN QUESTION ORIGINATING IN THE COUNTRIES LISTED IN ANNEX C . ARTICLE 3 1 . IMPORTS OF THE SAID GOODS SHALL BE CHARGED AGAINST THE CEILINGS AND MAXIMUM AMOUNTS AS AND WHEN THEY ARE ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID GOODS , AND ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES REFERRED TO IN ARTICLE 1 ( 2 ) . 2 . GOODS MAY BE CHARGED AGAINST A CEILING OR MAXIMUM AMOUNT ONLY IF THE CERTIFICATE OF ORIGIN MENTIONED IN PARAGRAPH 1 IS PRESENTED BEFORE THE DATE ON WHICH THE LEVYING OF DUTIES IS RE-INTRODUCED . 3 . THE EXTENT TO WHICH CEILINGS AND MAXIMUM AMOUNTS HAVE BEEN USED UP SHALL BE RECORDED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS CHARGED IN THE MANNER LAID DOWN IN PARAGRAPHS 1 AND 2 . ARTICLE 4 MEMBER STATES , IN CLOSE COOPERATION WITH THE COMMISSION , SHALL TAKE ALL NECESSARY MEASURES TO ENSURE THAT THE ABOVE PROVISIONS ARE APPLIED . ARTICLE 5 MEMBER STATES SHALL INFORM THE COMMISSION PERIODICALLY OF IMPORTS OF THE PRODUCTS IN QUESTION CHARGED AGAINST THE CEILINGS AND MAXIMUM AMOUNTS LAID DOWN IN ARTICLE 1 ( 3 ) AND ( 4 ) . ARTICLE 6 THE MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . DONE AT BRUSSELS , 10 DECEMBER 1979 . THE PRESIDENT T . HUSSEY ( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 1 . ANNEX A LIST OF PRODUCTS IN RESPECT OF WHICH THE COMMON CUSTOMS TARIFF DUTIES ARE COMPLETELY SUSPENDED UNDER THE GENERALIZED TARIFF PREFERENCES GRANTED TO DEVELOPING COUNTRIES AND TERRITORIES CCT HEADING NO*DESCRIPTION* 73.07 ( 1 ) ( 2)*BLOOMS , BILLETS , SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ) , OF IRON OR STEEL ; PIECES ROUGHLY SHAPED BY FORGING , OF IRON OR STEEL : * *A . BLOOMS AND BILLETS : * *I . ROLLED* *B . SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ) : * *I . ROLLED* 73.09*UNIVERSAL PLATES OF IRON OR STEEL* 73.11 ( 3 ) ( 4 ) ( 5)*ANGLES , SHAPES AND SECTIONS , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLDFORMED OR COLD-FINISHED ; SHEET PILING OF IRON OR STEEL , WHETHER OR NOT DRILLED , PUNCHED OR MADE FROM ASSEMBLED ELEMENTS : * *A . ANGLES , SHAPES AND SECTIONS : * *I . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED* *IV . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * *A ) NOT FURTHER WORKED THAN CLAD : * *1 . HOT-ROLLED OR EXTRUDED* *B . SHEET PILING* 73.12*HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * *A . NOT FURTHER WORKED THAN HOT-ROLLED* *B . NOT FURTHER WORKED THAN COLD-ROLLED : * *I . IN COILS FOR THE MANUFACTURE OF TINPLATE* *C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * *III . TINNED : * *A ) TINPLATE* *V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) : * *A ) NOT FURTHER WORKED THAN CLAD : * *1 . HOT-ROLLED* CCT HEADING NO*DESCRIPTION* 73.15 ( 6 ) ( 7)*ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : * *A . HIGH CARBON STEEL : * *I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : * *B ) OTHER : * *2 . BLOOMS , BILLETS , SLABS AND SHEET BARS* *III . COILS FOR RE-ROLLING* *IV . UNIVERSAL PLATES* *V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * *B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED* *D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * *1 . NOT FURTHER WORKED THAN CLAD : * *AA ) HOT-ROLLED OR EXTRUDED* *VI . HOOP AND STRIP : * *A ) NOT FURTHER WORKED THAN HOT-ROLLED* *C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : * *1 . NOT FURTHER WORKED THAN CLAD : * *AA ) HOT-ROLLED* *VII . SHEETS AND PLATES : * *A ) NOT FURTHER WORKED THAN HOT-ROLLED* *B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * *2 . LESS THAN 3 MM* *C ) POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED* *D ) OTHERWISE SHAPED OR WORKED : * *1 . CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED* *B . ALLOY STEEL : * *I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : * *B ) OTHER : * *2 . BLOOMS , BILLETS , SLABS AND SHEET BARS* *III . COILS FOR RE-ROLLING* *IV . UNIVERSAL PLATES* *V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * *B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED* *D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * *1 . NOT FURTHER WORKED THAN CLAD : * *AA ) HOT-ROLLED OR EXTRUDED* *VI . HOOP AND STRIP : * *A ) NOT FURTHER WORKED THAN HOT-ROLLED* *C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : * *1 . NOT FURTHER WORKED THAN CLAD : * *AA ) HOT-ROLLED* *VII . SHEETS AND PLATES : * *A ) " ELECTRICAL " SHEETS AND PLATES* CCT HEADING NO*DESCRIPTION* 73.15 ( CONT'D ) *B ) OTHER SHEETS AND PLATES : * *1 . NOT FURTHER WORKED THAN HOT-ROLLED* *2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * *BB ) LESS THAN 3 MM* *3 . POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED* *4 . OTHERWISE SHAPED OR WORKED : * *AA ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED* 73.16*RAILWAY AND TRAMWAY TRACK CONSTRUCTION MATERIAL OF IRON OR STEEL , THE FOLLOWING : RAILS , CHECK-RAILS , SWITCH BLADES , CROSSINGS ( OR FROGS ) , CROSSING PIECES , POINT RODS , RACK RAILS , SLEEPERS , FISH-PLATES , CHAIRS , CHAIR-WEDGES , SOLE PLATES ( BASE PLATES ) , RAIL CLIPS , BEDPLATES , TIES , AND OTHER MATERIAL SPECIALIZED FOR JOINING OR FIXING RAILS : * *A . RAILS : * *II . OTHER* *B . CHECK-RAILS* *C . SLEEPERS* *D . FISH-PLATES AND SOLE PLATES : * *I . ROLLED* ( 1 ) FOR PRODUCTS COVERED BY HEADING NO 73.07 , THE CEILING REFERRED TO IN ARTICLE 1 ( 3 ) HAS BEEN LOWERED TO 7 243 950 EUA . ( 2 ) FOR PRODUCTS COVERED BY HEADING NO 73.07 AND WITH RESPECT TO CHINA , THE MAXIMUM AMOUNT REFERRED TO IN ARTICLE 1 ( 4 ) HAS BEEN LOWERED TO 1 448 800 EUA . ( 3 ) FOR PRODUCTS COVERED BY HEADING NO 73.11 AND WITH RESPECT TO YUGOSLAVIA , THE MAXIMUM AMOUNT REFERRED TO IN ARTICLE 1 ( 4 ) HAS BEEN LOWERED TO 623 860 EUA . ( 4 ) FOR PRODUCTS COVERED BY HEADING NO 73.11 , THE CEILING REFERRED TO IN ARTICLE 1 ( 3 ) HAS BEEN LOWERED TO 4 159 050 EUA . ( 5 ) FOR PRODUCTS COVERED BY HEADING NO 73.11 AND WITH RESPECT TO CHINA , THE MAXIMUM AMOUNT REFERRED TO IN ARTICLE 1 ( 4 ) HAS BEEN LOWERED TO 831 800 EUA . ( 6 ) FOR PRODUCTS COVERED BY HEADING NO 73.15 , THE CEILING REFERRED TO IN ARTICLE 1 ( 3 ) HAS BEEN LOWERED TO 12 835 200 EUA . ( 7 ) FOR PRODUCTS COVERED BY HEADING NO 73.15 AND WITH RESPECT TO CHINA , THE MAXIMUM AMOUNT REFERRED TO IN ARTICLE 1 ( 4 ) HAS BEEN LOWERED TO 2 567 000 EUA . ANNEX B LIST OF DEVELOPING COUNTRIES AND TERRITORIES ENJOYING GENERALIZED TARIFF PREFERENCES ( 1 ) I . INDEPENDENT COUNTRIES 660 AFGHANISTAN ( 2 ) 208 ALGERIA 330 ANGOLA 528 ARGENTINA 453 BAHAMAS 640 BAHRAIN 666 BANGLADESH ( 2 ) 469 BARBADOS 284 BENIN ( 2 ) 675 BHUTAN ( 2 ) 516 BOLIVIA 391 BOTSWANA ( 2 ) 508 BRAZIL 676 BURMA 328 BURUNDI ( 2 ) 302 CAMEROON 306 CENTRAL AFRICAN REPUBLIC ( 2 ) 244 CHAD ( 2 ) 512 CHILE 720 CHINA 480 COLOMBIA 375 COMOROS 318 CONGO 436 COSTA RICA 448 CUBA 600 CYPRUS 460 DOMINICA 456 DOMINICAN REPUBLIC 500 ECUADOR 220 EGYPT 428 EL SALVADOR 310 EQUATORIAL GUINEA 334 ETHIOPIA ( 2 ) 815 FIJI 314 GABON 252 GAMBIA ( 2 ) 276 GHANA 473 GRENADA 416 GUATEMALA 260 GUINEA ( 2 ) 257 GUINEA BISSAU 488 GUYANA 452 HAITI ( 2 ) 424 HONDURAS 664 INDIA 700 INDONESIA 616 IRAN 612 IRAQ 272 IVORY COAST 464 JAMAICA 338 JIBUTI 628 JORDAN 696 KAMPUCHEA ( CAMBODIA ) 346 KENYA 810 KIRIBATI 636 KUWAIT 684 LAOS ( 2 ) 604 LEBANON 395 LESOTHO ( 2 ) 268 LIBERIA 216 LIBYA 370 MADAGASCAR 386 MALAWI ( 2 ) 701 MALAYSIA 667 MALDIVES ( 2 ) 232 MALI ( 2 ) 228 MAURITANIA 373 MAURITIUS 412 MEXICO 204 MOROCCO 366 MOZAMBIQUE 803 NAURU 672 NEPAL ( 2 ) 432 NICARAGUA 240 NIGER ( 2 ) 288 NIGERIA 652 NORTH YEMEN ( 2 ) 649 OMAN 662 PAKISTAN 440 PANAMA 801 PAPUA NEW GUINEA 520 PARAGUAY 504 PERU 708 PHILIPPINES 644 QATAR 247 REPUBLIC OF CAPE VERDE 324 RWANDA ( 2 ) 819 WESTERN SAMOA ( 2 ) 311 SAO TOME AND PRINCIPE 632 SAUDI ARABIA 248 SENEGAL 355 SEYCHELLES AND DEPENDENCIES 264 SIERRA LEONE 706 SINGAPORE 806 SOLOMON ISLANDS 342 SOMALIA ( 2 ) 728 SOUTH KOREA 656 SOUTH YEMEN ( 2 ) 669 SRI LANKA 465 ST LUCIA 467 ST VINCENT 224 SUDAN ( 2 ) 492 SURINAM 393 SWAZILAND 608 SYRIA 352 TANZANIA ( 2 ) 680 THAILAND 280 TOGO 817 TONGA 472 TRINIDAD AND TOBAGO 212 TUNISIA 807 TUVALU 350 UGANDA ( 2 ) 647 UNITED ARAB EMIRATES 236 UPPER VOLTA ( 2 ) 524 URUGUAY 484 VENEZUELA 690 VIETNAM 048 YUGOSLAVIA 322 ZAIRE 378 ZAMBIA II . COUNTRIES AND TERRITORIES DEPENDENT OR ADMINISTERED , OR FOR WHOSE EXTERNAL RELATIONS MEMBER STATES OF THE COMMUNITY OR THIRD COUNTRIES ARE WHOLLY OR PARTLY RESPONSIBLE 808 AMERICAN OCEANIA ( 3 )802 AUSTRALIAN OCEANIA ( CHRISTMAS ISLAND , COCOS ( KEELING ) ISLANDS , HEARD ISLAND AND MCDONALD ISLANDS , NORFOLK ISLAND ) 421 BELIZE 413 BERMUDA 357 BRITISH INDIAN OCEAN TERRITORY 703 BRUNEI 463 CAYMAN ISLANDS 529 FALKLAND ISLANDS AND DEPENDENCIES 822 FRENCH POLYNESIA 044 GIBRALTAR 740 HONG KONG 743 MACAO 377 MAYOTTE 476 NETHERLANDS ANTILLES 809 NEW CALEDONIA AND DEPENDENCIES 816 NEW HEBRIDES 814 NEW ZEALAND OCEANIA ( TOKELAU AND NIUE ISLANDS ; COOK ISLANDS ) 810 PITCAIRN 890 POLAR REGIONS ( FRENCH SOUTHERN AND ANTARCTIC TERRITORIES , AUSTRALIAN ANTARCTIC TERRITORIES , BRITISH ANTARCTIC TERRITORIES ) 329 ST HELENA AND DEPENDENCIES 454 TURKS AND CAICOS ISLANDS 457 VIRGIN ISLANDS OF THE UNITED STATES 811 WALLIS AND FUTUNA ISLANDS 451 WEST INDIES NOTE : THE ABOVE LISTS MAY BE AMENDED SUBSEQUENTLY TO TAKE ACCOUNT OF CHANGES IN THE INTERNATIONAL STATUS OF COUNTRIES OR TERRITORIES . ( 1 ) THE CODE NUMBER PRECEDING THE NAME OF EACH BENEFICIARY COUNTRY OR TERRITORY IS THAT GIVEN IN " GEONOMENCLATURE 1978 " ( REGULATION ( EEC ) NO 2566/76 - OJ NO L 294 , 21 . 11 . 1979 , P . 5 ) . ( 2 ) THIS COUNTRY IS ALSO INCLUDED IN ANNEX C . ( 3 ) AMERICAN OCEANIA INCLUDES : GUAM , AMERICAN SAMOA ( INCLUDING SWAIN'S ISLAND ) , MIDWAY ISLANDS , JOHNSTON AND SAND ISLANDS , WAKE ISLAND AND THE TRUST TERRITORY OF THE PACIFIC ISLANDS ( THE CAROLINE , MARIANAS AND MARSHALL ISLANDS ) . ANNEX C LIST OF LEAST DEVELOPED DEVELOPING COUNTRIES 660 AFGHANISTAN 666 BANGLADESH 284 BENIN 675 BHUTAN 391 BOTSWANA 328 BURUNDI 306 CENTRAL AFRICAN REPUBLIC 244 CHAD 334 ETHIOPIA 252 GAMBIA 260 GUINEA 452 HAITI 684 LAOS 395 LESOTHO 386 MALAWI 667 MALDIVES 232 MALI 672 NEPAL 240 NIGER 652 NORTH YEMEN 324 RWANDA 819 WESTERN SAMOA 342 SOMALIA 656 SOUTH YEMEN 224 SUDAN 352 TANZANIA 350 UGANDA 236 UPPER VOLTA